Citation Nr: 1609929	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-27 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hallux valgus, on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 10 percent for right thumb strain, on an extraschedular basis.

3.  Entitlement to a rating in excess of 50 percent for bipolar disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to May 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from November 2005 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In August 2010, the Board remanded these claims for additional development.

In October 2011, the Board denied the Veteran's claims for an increased rating for bilateral hearing; for an initial compensable rating for bilateral hallux valgus, on a schedular basis; and for a rating in excess of 10 percent for right thumb strain, on a schedular basis.  The claims for an initial compensable rating for bilateral hallux valgus and for a rating in excess of 10 percent for right thumb strain, each on an extraschedular basis, were remanded for further development as was the claim for a TDIU.

In December 2013, the RO denied the Veteran's claim for a rating in excess of 30 percent for bipolar disorder.  In January 2014, the Veteran filed a notice of disagreement (NOD).  In August 2015, the RO issued a statement of the case (SOC) increasing the Veteran's rating to 50 percent for bipolar disorder.  Later that same month, the Veteran filed a substantive appeal but did not request any hearing on the issue.  The Board further notes that such issue was certified for appeal to the Board in November 2015.  Therefore, the issue is before the Board for consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

Additional relevant evidence concerning the Veteran's bipolar disorder condition was associated with the claims file after the August 2015 SOC, the last SOC to include consideration of this claim.  Although he has not submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence, as his claim is being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

After the issuance of the August 2015 SOC, the Veteran submitted statements suggestive of a worsening of his bipolar disorder.  In a statement received later that same month, the Veteran alleged that he experienced continuous depression with panic attacks that limit his ability to function at even minimal levels, thoughts of suicide, extreme irritability leading to frequent arguments with others, inability to handle any type of stressful situation without breakdown, and very poor hygiene.  Additionally, the Veteran maintained that he is essentially homebound with no effective relationships.  Because evidence of worsening of this disability has been received, the Board finds that VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bipolar disorder.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Remand is also warranted with respect to the Veteran's TDIU claim, which is premised upon all of his current service-connected disabilities: bipolar disorder, right thumb strain, bilateral hallux valgus, tinnitus, hearing loss, and umbilical hernia.  Review of the record reveals a complex and somewhat conflicting picture of the Veteran's educational and employment history and capabilities.  The record shows that the Veteran has earned a Masters Degree of Public Health and completed a residency in dental public health.  The Veteran has affirmed that he had worked with the U.S. Public Health Service for about 30 years and that his main occupation was dentist.  See June 2010 Hearing Transcript, p. 6.  The Board notes that it was during this time that the Veteran served on active duty through the Commissioned Corp of the Public Health Service.  After retirement from the Public Health service, the Veteran stated that, "I assumed I would plug back into one of the other programs but quite frankly I wasn't successful at that time.  I think age may have already been a factor at that point.  I did frankly a lot of volunteer work for 2 or 3 years."  Id.  As concerns his symptoms, the Veteran has maintained that he is unable to grip dental instruments and cannot "handle things" due to his right thumb disability, and that he cannot stand  or walk for long period of time or long distances due to his bilateral hallux valgus.  Id. at p. 7-9, 17-18.  

The Veteran's VA Forms 8940 show that he worked as a courier from February 2007 to July 2007, and also as a driver and/or delivery person for a florist from August 2008 to December 2011.  See May 2014 VA Form 8940; July 2015 VA Form 8940.  In particular, the Veteran's July 2015 VA Form 8940 notes that he was 'disabled' from an automobile accident from July 2007 to October 2009, which appears to be in conflict with his stated dates of courier employment from August 2008 to December 2011, noted on the May 2014 VA Form 8940.  Notably, however, a May 2014 VA psychological examiner noted that the Veteran disclosed that he worked at a florist until the business closed.  Moreover, the Veteran's psychiatric records show that his bipolar disorder has been managed "reasonably well with medications such that he has been able to function at a high level as a dentist in the [Public Health Service] for 30 years."  July 31, 2012 Private Psychiatric Consultation.  Yet, just a few months earlier in 2012, one of the Veteran's treating physicians wrote a letter in support of his need to drop out of classes he had enrolled in for that semester.  February 29, 2012 Letter of Dr. K Serravezza.  The Board notes incidentally that the record is unclear concerning what school the Veteran enrolled in that semester or what classes he attempted to take.

Given the complexities presented here-the Veteran's high level of education achieved and his prior success as a professional dentist in addition to his claimed employment limitations-the Board finds that it would be beneficial to afford the Veteran a Social and Industrial Survey so as to obtain a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator; however, the Board finds that such a survey would be helpful in the adjudication of his TDIU claim.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Moreover, regarding the issues of entitlement to an initial compensable rating for bilateral hallux valgus and for a rating in excess of 10 percent for right thumb strain, each on an extraschedular basis, remand is required because the claims are inextricably intertwined with the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the issue of entitlement to a TDIU, and the development for that claim ordered herein, could affect the outcome of the increased ratings claims for bilateral hallux valgus and for right thumb strain.  See 38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. § 4.16 (2015).  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his bipolar disorder.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected bipolar disorder.  The examiner should also specifically address the functional impact the Veteran's service-connected bipolar disorder has on his ordinary activities, to include his employment, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examiner must provide a complete rationale for any stated opinion.

2.  After completing the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability: bipolar disorder, right thumb strain, bilateral hallux valgus, tinnitus, hearing loss, and umbilical hernia.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations, specifically to include consideration of all of the evidence added to the record since the August 2015 SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

